DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 53, 70, and 81-82) as well as the species of:  a bispecific antibody that binds CD and TYRP-1 with an anti-CD3 binding domain comprising a VH with SEQ ID Nos. 2, 3, and 5 and VL with SEQ ID Nos. 8-10, second and third binding domains that bind TYRP-1 wherein each has a VH with SEQ ID Nos. 15-17 and VL with SEQ ID Nos. 19-21, wherein the anti-CD3 domain comprises SEQ ID Nos. 7 and 11 and the other two domains comprise SEQ ID Nos. 18 and 22, wherein the antibody has 5 peptide chains in which all domains are connected in their heavy chains and the second binding domain is linked to the N-terminus of the first binding domain which is linked to the N-terminus of a Fc peptide and the third binding domain is linked to the N-terminus of a second Fc peptide, wherein the CL of the second and third binding domains comprises 124K and 123R, while their CH1 has 147E and 213E, wherein the first Fc peptide has T366W and S354C while the second Fc peptide has Y407V, T366S, L368A, and Y349C, wherein both Fc peptides have L234A, L235A, and P329G; wherein the disease target is metastatic skin cancer, in the reply filed on 09/14/2021 is acknowledged.

Claim Status
Claims 83-98 are new.
Claims 1-52 and 54-82 are canceled.
Claims 53 and 83-98 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP18214994, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The foreign priority document provides no more detail over the instant inventions than does the instant disclosure.  Therefore, for the reasons below that the instant disclosure fails .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 05/14/2020 and 09/14/2021 are being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	On page 54 there are at least 9 sequences that require sequence identifiers.  On page 68 there are at least 4 sequences that require such.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The use of the terms AVI-TAG (Pg. 89, 120, and 124) and TRITON (Pg. 134), which are trade names used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 16 and 20, each with multiple codes. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The bispecific antibody of claim 53 recited by its two targets is suggested for incorporation into the title. 

Claim Objections
Claim 91 is objected to because of the following informalities:  The term “the” after (b) should be deleted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 83-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53, on which all other claims above depend, recites CD3 and TYRP-1, these proteins have special definitions that render them and thus all claim indefinite.  On page 
Said another way, both terms introduce into the claims a broad limitation CD3 and TYRP-1 and narrower embodiments of the same as discussed supra. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims here are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is not clear whether or not the two proteins can be mammalian or must be mammalian or can be human or must be human to meet the claim limitation.  It is not clear which scope of CD3 and TYRP-1 proteins are bound by the recited structures.  Thus, all claims above contain these indefinite definitions and so are indefinite and rejected here.
Similarly, claim 92 is rejected as indefinite for reciting amino acid positions and in parentheses residue numbering systems.  This gives the claim multiple interpretations, one being that the parenthetical phrase must be used to determine residue position or that it is only an example of one such means of determination.  The presence of multiple 
Other language in claim 53 renders it and most of its dependents indefinite owed to the presence of multiple interpretations.  First, it recites a bispecific antibody comprising two binding domains.  Yet, the antibody can be polyclonal (Pg. 9).  Thus, this antibody can be interpreted as one molecule or multiple antibody molecules each comprising one binding domain or one specificity which in the form of a polyclonal makes a bispecific polyclonal antibody, reading on the claim limitation.  There are clearly multiple structural interpretations of the claimed antibody.  Therefore, the bispecific antibody in all claims that do not describe proper linkage between the binding domains is indefinite.  The claims containing the same are necessarily rejected here.
Claim 53 and most dependents also recite a CDR of a sequence identifier. This gives the claims multiple interpretations since it is not clear if the full sequence of the identifier is required to meet the claim limitation or if any subsequence thereof that happens to also be that type of CDR would also suffice.  The presence of multiple interpretations renders the claims indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53 and 83-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a human subject suffering from a TYRP-1 expressing cancer with a bispecific antibody comprising binding sites for CD3 and TYRP-1, all of which having six parental CDRs, does not reasonably provide enablement for similar methods of preventing such a cancer with the bispecific antibody or similar methods with an antibody comprising mutated or truncated parental CDRs or an enabled antibody embodiment to treat a non-human subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The nature of the invention is a cancer treatment method using a T-cell/cancer cell crosslinking antibody.
The level of skill of one skilled in this art is high.
As discussed above, the claims recite CDRs that can be interpreted to be truncated versions of the sequence identifiers recited.  This amounts to CDR mutation and, as discussed below, mutant CDRs do not predictably function.
The specification on page 22 teaches that treating encompasses prevention.  On the same page, the effective amount is described as one that can prevent disease.  Thus, since the subject of the claims is not recited to suffer from the cancer, all claims read on cancer prevention which is not enabled.
The specification teaches that the individual treated can be any mammal.  However, it is not predictable that the anti-CD3 or anti-TYRP-1 binding domains recited in the claims will bind those proteins in any other species as nonhuman species will not share the same sequence or structure in these proteins.  Thus, the epitope in other species can be mutated and this renders the claims unpredictable and not enabled.
With respect to mutant/truncated CDRs, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six parental CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies of the claimed methods as broadly as currently claimed as they need not comprise the full length of each CDR recited.
In the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of 
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect antibody structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Rudikoff, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to practice the method for producing and using in treatment functional antibodies comprising fewer than all six parental CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
With respect to epitope mutation, which would occur when the recited antibodies are used in non-human species containing CD3 and TYRP-1 variants, the prior art teaches that antibody epitopes function as such based in large part on protein primary sequences.  Polyak et Al. (Blood, Vol. 99, No. 9, Pg. 3256-3262, 2002) teach that mutation of an epitope can have serious consequences on antibody binding.  They teach that the 
The specification is silent with respect to CD3 and TYRP-1 variants with an established role in any T-cell or cancer in non-human species thus making them a target for a bispecific antibody in an anti-cancer therapy of said species.
Taken together, it is unpredictable whether or not the antibodies of instant claims would bind a target variant of less than 100% sequence identity to the human proteins because the art teaches that epitopes are sensitive to antigen mutation.  Also, it is 
Since the art teaches that epitope recognition by an antibody is sensitive to antigen mutation and the specification does not teach an anti-cancer therapy target comprising a TYRP-1 protein of a non-human species with the same function as human TYRP-1, one would be burdened with undue experimentation to use the claimed invention to treat cancer in a non-human species with any probability of success.
With respect to cancer prevention, no material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must 
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, 
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer.
Taken all together, the claims are rejected here as lacking enablement.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642